Petition of appellant for mandamus to require clerk to prepare a complete transcript of the record, including the indictment and all papers on file in his office, is granted. Petition for mandamus to require stenographer to transcribe his notes is denied, it being the duty of the circuit court to do that.
Mandamus from this court in aid of its appellate jurisdiction is an appropriate remedy to spur the clerk to the performance of his duty to prepare a complete transcript of the record in his office in order that the case may be reviewed here. In re Barstow, 54 Ark. 551,16 S.W. 574; Bell v. Rice, 183 Ark. 105, 35 S.W.2d 88.
This court has no jurisdiction to compel the stenographer to perform his duties. He is accountable to the circuit court which appointed him, whose duty it is to compel him to perform the duties required of him. Reynolds v. Union, Bank  Trust Co., 182 Ark. 495, 30 S.W.2d 218; and Bell v. Rice, supra.